Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 “control device; imaging device; an important scene determination unit, a scene information generation unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
control device “[0027] The control device 40 includes, for example, a CPU and integrally controls operations of the smartphone 1, see US 2020/0334464 A1.
 imaging device “[0014], see camera 10”, see US 2020/0334464 A1.; an important scene determination unit and a scene information generation unit. See “[0079] Control blocks (particularly, the moving image acquisition unit 41, the important scene determination unit 42, and the scene information generation unit 43) of the control device 40 may be 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4 and 6-9 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by YAMAJI et al. Pub. No: US 20150221343 A1.
Regarding claim 1, Yamaji disclose for at least one
imaging device  ( Fig.2 see imaging unit 11, see “ [0106] The imaging unit 11 includes an imaging optical system such as an optical lens (not illustrated), and an imaging element such as a CCD sensor or a CMOS sensor (not illustrated), performs imaging based on an instruction of a user”), and at least one control device, wherein the control device performs moving image acquisition processing of acquiring a first moving image captured by the imaging device ( Fig.2 see display control unit 14,see “[0109] The display control unit 14 controls the display unit 15 based on the instruction of the terminal control unit 16, and causes the display unit 15 to display a still image, a moving image”), important scene determination processing of determining whether or not each of frames included in the first moving
image is an important scene ( Fig.10 see important scene determination unit 36, see “ [0184] For example, the important-scene determination unit 36 can calculate the degree of importance of the scene of the moving image based on the length (photographing time) of the scene of the moving 
important scene information including a result of the determination whether or not each of the frames is the important scene (Fig.10, see scene discrimination unit 35, see “[0183] Then, the important-scene determination unit 36 determines the degree of importance of the scene of the moving image discriminated by the scene discrimination unit 35”).
Regarding claim 4, Yamaji disclose for, wherein in the important scene determination processing, the control device determines whether or not each of the frames is the important scene ( Fig.10 see important scene determination unit 36, see “ [0184] For example, the important-scene determination unit 36 can calculate the degree of importance of the scene of the moving image based on the length (photographing time) of the scene of the moving image , based on image information included in the first moving image ( see [0184], see “the length (photographing time) of the scene of the moving image”), based on at least one of a subject, a composition, and a color tone that are included in the image information (see “ [0184] For example, the important-scene determination unit 36 can 
Regarding claim 6, Yamaji disclose for, Wherein, the important scene information includes information about a time point at which the frame determined as the important scene exists in the first moving image ( see “ [0162] Specifically, as illustrated in FIG. 9, when a portion surrounded by the dotted line T in the selected still image S is trimmed in order to create the management print P, the still image selection unit 23 may record a time code for the frame of the moving image corresponding to the selected still image”).
Regarding claim 7, Yamaji disclose for, wherein the first moving image is captured in a case where the imaging device is in a
still image capturing state ( see “ [0044] a step in which a scene discrimination unit discriminates a scene of the moving image corresponding so the moving image data, the moving image including the output still image corresponding to the output still image data, for each of the two or more pieces of output still image data”).
Regarding claim 8, see the rejection of claim 1. It recites similar limitations as claim 8. Hence it is similarly analyzed and rejected.

Objected claims
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner’s statement of reasons for allowance: the prior art of YAMAJI et al. Pub. No: US 20150221343 A1, failed to teach or suggest for features/limitations of claims 2-3 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ALI BAYAT/           Primary Examiner, Art Unit 2664